Citation Nr: 1223180	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-28 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for joint pain, including left knee and left ankle pain, to include as due to undiagnosed illness and/or as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to December 1994.  He served in the Southwest Asian Theater of operations during the Persian Gulf War in 1991. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the RO.  This case was remanded for further development of the evidence in December 2008 and in May 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a disorder manifested by joint pain so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand).  Here, because the VA examination requested in the Board's May 2011 remand, conducted in July 2011, did not answer all of the inquiries posed, because the September 2011 addendum was authored by a second VA examiner who did not examine the Veteran, and due to the inconsistencies in the July 2011 and September 2011 opinions, the Board asks that clarification regarding the etiology of the Veteran's claimed left knee and left ankle disabilities be sought from the July 2011 examiner.  In the event that the July 2011 examiner is unavailable, a new examination must be scheduled for an opinion as directed below.

Specifically, in May 2011, the Board asked the following:

The RO/AMC should arrange for a VA orthopedic examination, to include the left knee and left ankle. The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

As to the left knee and left ankle disorders, the examiner must opine as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorders: 1) were incurred as a result of service, or 2) were caused or permanently worsened (e.g., aggravated) by the now-service-connected right knee disorder. 

The examiner should also consider the March 2004 diagnosis of "migratory polyarthralgia of underdetermined etiology (probably represents and undiagnosed illness)" and address the nature and etiology of any corresponding diagnosis.  To this end, the examiner should review the entire claims file and indicate whether there have been objective indications of chronic joint disability, other than those involving the knees and left ankle, which cannot be attributed to any known clinical diagnosis.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

The July 2011 examiner concluded that the Veteran suffered from left knee degenerative joint disease despite the fact that a left knee X-ray study was normal.  He also diagnosed a left calcaneal spur.  He opined that left knee degenerative joint disease "may be related" to the service-connected right knee disability because it manifested after the right knee disability was incurred and because additional strain on the left knee occurred due to the right knee disability.  The examiner did not use the requested "at least as likely as not" terminology, as directed.  As it stands, the examiner's opinion is speculative and cannot support the grant of service connection.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As to the examiner's conclusion that there was no nexus between the service-connected right knee disability and the claimed left ankle disability, the examiner offered no rationale, as directed in the Board's May 2011 remand.  The July 2011 examiner failed to address the March 2004 diagnosed of "migratory polyarthralgia of undetermined etiology (probably represents undiagnosed illness)," as directed in the May 2011 remand.

The September 2011 addendum to the foregoing examination report was authored by a nurse practitioner who did not examine the Veteran and contains a conclusion that the left knee disability was unrelated to the service-connected right knee disability because there was no evidence of a severely altered gait.  She did not personally examine the Veteran, so the Board questions her ability to assess the nature of the Veteran's gait.  She offered the same opinion with regard to the left ankle.  She did address the March 2004 diagnosis.

The fact that two close-in-time VA opinions are divergent, because the second opinion was authored by a nurse practitioner who did not examine the Veteran, and because the original examiner did not use the directed "at least as likely as not" language, clarification is necessary.  Stegall, supra.

Accordingly, the case is REMANDED to the RO/AMC for the following action:


1.  The RO/AMC should contact the July 2011 VA examiner and arrange for him to answer the inquiries posed in the May 2011 Board remand.  If the July 2011 VA examiner is unavailable, a new VA orthopedic examination should be scheduled to answer the following question regarding the left knee and left ankle. 

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

The examiner should diagnose all disabilities associated with the left ankle and left knee.  As to any left knee and/or left ankle disorder diagnosed, the examiner must opine as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorders: 1) were incurred as a result of service, or 2) were caused or permanently worsened (e.g., aggravated) by the service-connected right knee disorder. 

The examiner should also consider the March 2004 diagnosis of "migratory polyarthralgia of underdetermined etiology (probably represents and undiagnosed illness)" and address the nature and etiology of any corresponding diagnosis.  To this end, the examiner should review the entire claims file and indicate whether there have been objective indications of chronic joint disability, other than those involving the knees and left ankle, which cannot be attributed to any known clinical diagnosis.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

2.  The claim of entitlement to service connection for joint pain, including left knee and left ankle pain, to include as due to an undiagnosed illness and/or as secondary to a right knee disability, should then be readjudicated.  If the determination remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


